PER CURIAM.
Petitioners seek certiorari to vacate the order of the lower court staying trial on their complaint pending disposition of a federal administrative action concerning regulatory violations upon which their complaint is based.
Common law certiorari is, of course, a discretionary writ which will not issue absent a departure by the lower tribunal from the essential requirements of law resulting in irreparable injury. Notwithstanding that petitioners here may well have demonstrated error on the part of the trial court in staying the cause, they have failed to demonstrate that such error rose to the dignity of a departure from essential legal requirements, or that irrevocable injury will result.
In view whereof, the petition for certiora-ri should be, and it is hereby, denied.
McNULTY, A. C. J., and SCHEB and OTT, JJ., concur.